Citation Nr: 1828276	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, with service in Vietnam. He was a recipient of the Purple Heart Medal. He died in May 2016. The appellant is his surviving spouse and has been deemed a substitute in the current appeal.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court). It was originally before the Board on appeal from an August 2002 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). 

This issue was denied by the Board in an October 2015 decision. The Veteran appealed that decision to the Court, and the Court vacated the Board decision in a September 2017 Memorandum Decision. The Court remanded the issue back to the Board for consideration of whether the Veteran's hepatitis C was secondary to his illicit drug use, and whether, in turn, his illicit drug use was secondary to his service-connected posttraumatic stress disorder (PTSD).


FINDING OF FACT

The Veteran's hepatitis C was a result of his illicit drug use, which was secondary to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.301, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was diagnosed with hepatitis C around 1985. See, e.g., July 2011 VA examination. An August 2008 VA psychological examiner opined that the Veteran's lengthy history of substance abuse following his military combat experiences and injuries demonstrated a clear tendency to utilize self-medication. See August 2008 VA PTSD examination. The examiner's link between the Veteran's PTSD and history of substance abuse is only minimally contradicted by the record. Contrast May 2003 private treatment records (stating that there is no history of substance abuse) with February 1972 separation medical examination (detailing substance use) and August 1999 private treatment records (detailing history of substance abuse). In August 2014, a VA examiner opined that it was at least as likely as not that the Veteran's risk factors of drug abuse and indiscriminate social behavior led to and was the primary cause for his acquired hepatitis C. See August 2014 VA medical opinion. This opinion is not contradicted by the record. See July 2011 VA examination. The Veteran's drug use is not considered willful misconduct pursuant to 38 C.F.R. § 3.301(c)(3) because it "results from a service-connected disability[.]" As a result, service connection for hepatitis C on a secondary basis is warranted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


